Order entered March 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01582-CV

             IN THE INTEREST OF K.A.F., D.A.F., AND A.L.F., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-08-18472-Z

                                            ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER Dallas County

District Clerk Gary Fitzsimmons to file, within five days of the date of this order, a supplemental

clerk’s record containing a copy of the trial court’s January 11, 2013 findings of fact and

conclusions of law. See TEX. R. APP. P. 34.5(c)(1). Because this is an accelerated appeal, no

extensions will be granted absent exigent circumstances.


       We DIRECT the Clerk of the Court to email a copy of this Order to Dallas County

District Clerk Gary Fitzsimmons.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE